MEMORANDUM **
For the reasons set forth in the Bankruptcy Appellate Panel’s decision, finding that the approval of the bankruptcy plan did not bar Appellee LW-SP2’s adversary proceeding on the grounds of res judicata or collateral estoppel, the decision of the BAP is AFFIRMED; the action is REMANDED to the Bankruptcy Court for further proceedings consistent with the opinion of the BAP.
Costs taxed to Appellants.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.